Citation Nr: 9926566	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  What evaluation is warranted for the period from 
September 1, 1994, for a hiatal hernia.

2.  What evaluation is warranted for the period from 
September 1, 1994, for arthritis of the right knee.

3.  What evaluation is warranted for the period from 
September 1, 1994, for arthritis of the left knee.

4.  What evaluation is warranted for the period from 
September 1, 1994, for arthritis of the right ankle.

5.  What evaluation is warranted for the period from 
September 1, 1994, for arthritis of the left ankle.

6.  What evaluation is warranted for the period from 
September 1, 1994, for arthritis of the right (major) wrist.

7.  What evaluation is warranted for the period from 
September 1, 1994, for arthritis of the left (minor) wrist.

8.  What evaluation is warranted for the period from 
September 1, 1994, for arthritis of the right (major) hand.

9.  What evaluation is warranted for the period from 
September 1, 1994, for arthritis of the left (minor) hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from December 1994, April and June 1995, 
and subsequent rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.  The veteran appeared at a personal hearing before a 
Hearing Officer at the VA Medical Center at Fort Meade, South 
Dakota, in September 1995.

After the veteran's claims file was sent to the Board for 
consideration of his appeal, he submitted additional medical 
evidence relevant to his claims.  He requested that his case 
be returned to the RO for consideration of that additional 
evidence before the Board rendered a decision on his appeal.  
Therefore, in December 1998, the Board remanded this case so 
that the RO could consider the new evidence.  The requested 
development having been completed, the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  Sufficient evidence to render an equitable disposition of 
this appeal has been obtained by the RO.

2.  The veteran's hiatal hernia is manifested by a moderate 
sized central sliding hiatus hernia, dysphagia, 
gastroesophageal reflux and epigastric tenderness; 
peristalsis is within normal limits, and overall weight is 
stable and symptoms are controlled by medication.  

3.  Arthritis of the right knee is manifested by arthralgias, 
occasional swelling, slight narrowing of the medial joint 
compartments, mild hypertrophic changes of the bony 
structures, mild tenderness to palpation at the lateral and 
medial joint lines, palpable crepitus on flexion and pain on 
repeated deep knee bending; there is full range of motion and 
the ligaments are stable.

4.  Arthritis of the left knee is manifested by slight 
narrowing of the medial joint compartments and mild 
hypertrophic changes of the bony structures; there is full 
range of motion and the ligaments are stable.

5.  Arthritis of the right ankle is manifested by mild 
tenderness at the medial malleolus and talo-tibial joint, 
history of pain, redness, swelling, and limping in bad 
weather and with extended use, and minimal hypertrophic 
changes.

6.  Arthritis of the left ankle is manifested by mild 
tenderness at the medial malleolus and talo-tibial joint, 
history of pain, redness, swelling, and limping in bad 
weather and with extended use, and minimal hypertrophic 
changes.

7.  Arthritis of the right wrist is manifested by mild 
periarticular inflammation; there is full range of motion 
with no objective evidence of pain on motion, no specific 
abnormality by X-ray and without bone changes.

8.  Arthritis of the left wrist is manifested by mild 
periarticular inflammation; there is full range of motion 
with no objective evidence of pain on motion, no specific 
abnormality by X-ray, and without bone changes.

9.  Arthritis of the right hand is manifested by mild 
periarticular inflammation, finger joints tender to pressure, 
finger to thumb opposition weaker than on the hand, minimal 
hypertrophic changes of the bony structures, chronic swelling 
and pain noted with flexion and extension of the proximal 
interphalangeal joint of the middle finger, slight limitation 
of flexion and extension of the distal interphalangeal joint 
of the middle finger, complaints of pain with use of the 
thumb, and mild tenderness of the carpometacarpal, and 
metacarpophalangeal joints of the thumb.

10.  Arthritis of the left hand is manifested by mild 
periarticular inflammation, finger joints tender to pressure 
and minimal hypertrophic changes of the bony structures; 
there is full range of motion of all joints.



CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 10 percent for the 
period from September 1, 1994, for hiatal hernia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§ 4.114, and Diagnostic Code 7346 (1998). 

2.  A disability evaluation in excess of 10 percent for the 
period from September 1, 1994, for arthritis of the right 
knee is not warranted.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.20, 4.71a, and Diagnostic Code 5003-5260 (1998). 

3.  A disability evaluation in excess of 10 percent for the 
period from September 1, 1994, for arthritis of the left knee 
is not warranted.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.20, 4.71a, and Diagnostic Code 5003-5260. 

4.  The assignment of a 10 percent disability rating for the 
period from September 1, 1994, for arthritis of the right 
ankle is warranted.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.7, 4.71a, and Diagnostic Code 5003-5271 (1998). 

5.  The assignment of a 10 percent disability rating for the 
period from September 1, 1994, for arthritis of the left 
ankle is warranted.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.7, 4.71a, and Diagnostic Code 5003-5271. 

6.  The assignment of a compensable disability rating for the 
period from September 1, 1994, for arthritis of the right 
wrist is not warranted.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. § 4.71a, and Diagnostic Code 5003-5215 (1998). 

7.  The assignment of a compensable disability rating for the 
period from September 1, 1994, for arthritis of the left 
wrist is not warranted.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. § 4.71a, and Diagnostic Code 5003-5215 (1998). 

8.  The assignment of a compensable disability rating for the 
period from September 1, 1994, for arthritis of the right 
hand is warranted.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.7, 4.71a, and Diagnostic Code 5003. 
9.  The assignment of a compensable disability rating for the 
period from September 1, 1994, for arthritis of the left hand 
is not warranted.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. § 
4.71a, and Diagnostic Code 5003. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

The veteran has presented well grounded claims for increased 
evaluations within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran's claim of possible deterioration with 
respect to these conditions since the last final decision on 
the merits is at least plausible.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to these issues have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist him as 
mandated by law.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When functional loss is alleged to be due to pain on motion, 
the provisions of 38 C.F.R. §§ 4.40, and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  
In this case, the veteran is seeking disability ratings in 
excess of those initially assigned for his ankle, knee, 
wrist, hand, and hiatal hernia disabilities, thus in 
accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 (1998), 
the Board has reviewed all the evidence of record pertaining 
to the history of the disabilities at issue.  However, as 
noted below, the medical evidence shows that those 
disabilities have been essentially stable since September 1, 
1994.  Therefore, there is no basis for the assignment of 
staged ratings.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

II.  Hiatal Hernia

By rating action dated in April 1995, service connection for 
a hiatal hernia was granted, and a 0 percent disability was 
assigned effective from September 1, 1994, the day after the 
veteran's separation from service, under Diagnostic Code 
7346.  By rating action in February 1996, the rating for this 
disability was increased to 10 percent, also effective from 
September 1, 1994.

Diagnostic Code 7346 provides disability ratings for hiatal 
hernias based on the extent of the symptomatology.  When 
there is pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health, a 60 percent 
evaluation is assignable.  When there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, a 30 
percent evaluation is assignable.  When there are two or more 
of the symptoms needed for the 30 percent evaluation, of less 
severity, a 10 percent evaluation is assignable.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346. 

The report of the veteran's January 1995 VA examination noted 
that his weight was 179 pounds, and that his maximum weight 
for the past year was also 179 pounds.  It was reported that 
he was not anemic and did not have periodic vomiting, 
hematemesis or melena.  The area of pain, the mid-
epigastrium, was constant and had persisted for about fifteen 
years.
The veteran underwent an upper gastrointestinal series test 
at a VA hospital in January 1995.  It was noted that he had a 
moderate sized central sliding hiatus hernia with a 
contraction ring at the esophagogastric junction.  It was 
further noted that intermittent dysphagia likely occurred.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the VA Medical Center at Fort Meade, South Dakota, 
in September 1995.  He testified that he took medication to 
control his gastroesophageal reflux disease (GERD) and to 
counteract the negative effects the pain medication for his 
arthritis had upon his gastrointestinal tract.  He reported 
that he had trouble swallowing, even liquids, due to his 
hiatal hernia.

The report of the veteran's October 1995 VA examination noted 
that his current weight was 175, and that his maximum weight 
for the past year had been 189.  The veteran presented with 
complaints of epigastric pain.  An upper endoscopy test 
showed a moderate sized central sliding hiatus hernia, and an 
otherwise normal upper gastrointestinal tract.  The examiner 
found that the veteran's peristalsis was within normal 
limits, and that there was epigastric tenderness but no 
actual spasm.
No anemia, or actual partial obstruction were found.  The 
diagnosis was reflux esophagitis and hiatal hernia.

The veteran was afforded another VA examination in November 
1997.  He stated that, overall, his gastrointestinal symptoms 
were the same as they had been in 1996.  It was noted that 
his medication kept his gastrointestinal symptoms in fairly 
good control, and that his weight overall was stable.  X-ray 
studies showed a hiatal hernia, without evidence of the 
contraction ring which had been seen on prior X-ray studies.  

In July 1998, the veteran presented for VA outpatient 
treatment.  He complained that the Prilosec he was taking was 
causing constipation, and asked to be given Zantac instead.  
It was noted that there was no melena, hematochezia, 
hematemesis, or weight loss.  He had positive bowel sounds, 
and his abdomen was soft, with no rebound or guarding.  There 
was mild discomfort in the epigastric area. 
Upon consideration of all the evidence of record, the Board 
finds that the 10 percent disability rating currently in 
effect for hiatal hernia was properly assigned, and should 
not be increased at this time.  The veteran's symptoms appear 
to be controlled by medication, and there has been no medical 
evidence presented of any anemia, significant weight loss, 
substernal arm or shoulder pain, or regurgitation, productive 
of a considerable impairment of health, which might otherwise 
warrant the assignment of a higher rating under Diagnostic 
Code 7346.  

The Board also considered whether a higher evaluation might 
be available under some other Diagnostic Code, but determined 
that Diagnostic Code 7346 was the most appropriate Code under 
which to rate this disability.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

III.  Arthritis of the Knees

The veteran's right knee and left knee arthritis disabilities 
are each currently evaluated as 10 percent disabling under 
Diagnostic Code 5003-5260, effective from September 1, 1994, 
the day after his separation from service.  38 C.F.R. 
§ 4.71a, and Diagnostic Code 5003-5260.

Diagnostic Code 5003 provides ratings for degenerative 
arthritis established by X-ray findings, based on the 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent rating 
will be assigned with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitation exacerbations;  a 10 percent rating 
will be assigned with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups without 
exacerbations.  The 20 and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024 
inclusive, which provide ratings for caisson disease of 
bones, malignant new growths of bone, osteoporosis with joint 
manifestations, osteomalacia, benign new growths of bone, 
osteitis deformans, gout, intermittent hydrarthrosis, 
bursitis, synovitis, myositis, periostitis, myositis 
ossificans, and tenosynovitis, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides ratings for limitation of 
flexion of the leg.  A 0 percent rating is assignable when 
the flexion is limited to 60 degrees.  A 10 percent rating is 
assignable when the flexion is limited to 45 degrees.  A 20 
percent rating is assignable when the flexion is limited to 
30 degrees, and a 30 percent rating is assignable when the 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 (1998) provides ratings for limitation 
of extension of the leg.  A 0 percent rating is assignable 
when the extension is limited to 5 degrees.  A 10 percent 
rating is assignable when the extension is limited to 10 
degrees.  A 20 percent rating is assignable when the 
extension is limited to 15 degrees, and a 30 percent rating 
is assignable when the flexion is limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The claims file contains records of the veteran's treatment 
at the Ellsworth Air Force Base Clinic from November 1994 to 
August 1995.  In March 1995, it was noted that the veteran 
had effusion of both knees, left greater than right, with 
diffuse tenderness bilaterally.  The assessment was rapid 
progressive onset of knee swelling, joint effusion, pain and 
tenderness, with a family history of arthritis.

During his January 1995 VA outpatient treatment, the veteran 
complained of pain in his right knee.  The assessment was 
degenerative joint disease.
At his personal hearing in September 1995, the veteran 
testified that when the weather got bad his knees and ankles 
would swell up, he began to limp, and used walking sticks, 
canes and braces to ambulate.  He stated that he had the same 
level of problem with his knees and his ankles, but that they 
sometimes alternated.  That is, sometimes it would be his 
knees that bother him, and sometimes his ankles. 

The veteran was afforded a VA examination in November 1997.  
He presented with complaints of locking and pain in his right 
knee if he climbed stairs or ramps.  He made no complaints 
with regard to the left knee.  He reported occasional 
swelling in the right knee, and stated that he could walk 
about two miles before it would bother him.  He further 
stated that overall, he felt his right knee was a little 
better than it had been in previous years.  The examiner 
noted mild tenderness to palpation of the lateral and medial 
joint line in the right knee.  The veteran was observed to 
have pain in his right knee on repeated deep knee bending.  
Both knees were found to be stable, with no swelling or 
effusion, and to have full range of motion.  McMurray's tests 
were negative bilaterally.  X-ray studies showed slight 
narrowing of the medial joint compartments, and mild 
hypertrophic changes of the bony structures, of both knees.  
The diagnosis was mild arthralgias in the right knee 
secondary to degenerative joint disease.  

The report of the veteran's July 1998 VA outpatient treatment 
notes that he complained of swelling and pain in both his 
knees, greater on the left than the right.  A small amount of 
effusion, and some pain, was noted in the left knee.  X-ray 
studies of the left knee showed minimal hypertrophic changes 
involving the bony structures, but the findings were 
otherwise negative.  The assessment was degenerative joint 
disease.  

Upon consideration of all the evidence of record, the Board 
finds that the 10 percent disability evaluations currently in 
effect for each of the veteran's knees were properly assigned 
and should not be increased at this time.  As noted in the 
report of the November 1997 VA examination, both knees have 
full range of motion, and are stable.  Thus, a higher 
evaluation would not be warranted under Diagnostic Code 
5260 for flexion limited to 30 degrees, or Diagnostic Code 
5261 for extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, and 5261.  The evidence with regard to 
this matter is not so evenly balanced as to raise doubt as to 
any material issue.  38 U.S.C.A. § 5107.

IV.  Arthritis of the Ankles

The veteran is service-connected for arthritis of the left 
and right ankle, each evaluated as non-compensably disabling 
under Diagnostic Code 5003-5271, effective from September 1, 
1994, the date after his separation from service.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5271.  

The provisions of Diagnostic Code 5003 are set forth above.  
Diagnostic Code 5271 provides ratings for limited motion of 
the ankle based upon the degree of severity of the 
symptomatology.  A 10 percent evaluation is assignable for 
moderate limitation of motion, and a 20 percent evaluation is 
assignable for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

The veteran presented for VA outpatient treatment in January 
1995.  He complained of pain in his right ankle.  The 
assessment was degenerative joint disease.

The report of the veteran's May 1995 VA examination noted 
that there was full range of motion of both ankles.  The 
right ankle was found to be swollen distal to the ankle over 
the right arch, and adjacent to the ankle joint.  X-ray 
studies showed minimal hypertrophic changes bilaterally.  
Bone spurs were noted at the posterior aspect of each 
calcaneus.  The diagnosis was one plus swelling of the area 
over the arch, and chronic mild arthritic changes.

During his September 1995 personal hearing at the RO, the 
veteran testified that when the weather gets worse his ankles 
swelled up.  He reported that he limped and had to use 
walking sticks or canes, and braces to ambulate.  He further 
reported that his ankles and knees bothered him equally, but 
sometimes alternated as to which was bothering him at any 
particular time.  He stated that his ankles became swollen 
more often than his knees, approximately five to six times 
per year.

The claims file contains reports of the veteran's treatment 
at the Ellsworth Air Force Base Clinic during the period from 
November 1994 to August 1995.  In November 1994, the veteran 
complained of pain in his right ankle.  He reported that he 
had been working on his new home, and climbed up and down 
ladders often.  It was noted that he was walking with a limp, 
and that his right ankle was swollen.  In April 1995, he 
presented with complaints of foot pain.  It was noted that 
both feet were swollen and diffusely tender.  It was further 
noted that the veteran had a family history of arthritis.  
The assessment was rapid, progressive onset of bilateral foot 
swelling, joint effusion, with pain and tenderness.

The veteran was afforded a VA examination in October 1995.  
He complained of pain and aching in his ankles, especially in 
cold weather.  It was noted that there was tenderness over 
the second and third metatarsal and metatarsophalangeal 
joints, which were red and edematous.  The right ankle could 
dorsiflex to 10 degrees, and plantar flex to 45 degrees.  The 
left ankle could dorsiflex to 10 degrees, and plantar flex to 
47 degrees.  X-ray studies showed mild hallux valgus 
deformities, and calcaneal bone spurs bilaterally, as well as 
a tiny spherical calcification located inferior to the medial 
malleolus of the right ankle.  The diagnoses were hallux 
valgus deformity of the feet, bony spur of the right 
calcaneus, metatarsalgia of the second and third 
metatarsophalangeal joints, and residuals of a prior injury 
to the right malleolus.

The report of the veteran's November 1997 VA examination 
noted that the veteran reported his ankles had not been 
bothering him lately.  The examiner found that the veteran 
was walking with a normal gait.  There was mild tenderness 
bilaterally at the medial malleolus and talo-tibial joint.  
The ankles appeared stable, with no evidence of pain on 
motion.  The diagnosis stated there were no clinical findings 
of significant arthritis of the ankles.

During his July 1998 VA outpatient treatment visit, the 
veteran complained of pain and swelling in both his ankles.  

Upon consideration of all the evidence of record, the Board 
has determined that a rating of 10 percent is warranted for 
arthritis in each ankle for the period from September 1, 
1994.  Although the latest VA examination report did not find 
significant evidence of pain or limited motion from 
arthritis, the past history shows that the veteran does 
experience periodic flare ups of arthritis in his ankles.  
This was evidenced by the medical records showing swelling 
and tenderness in and near his ankle joints bilaterally.  The 
Board finds the veteran's assertion that his ankle arthritis 
flares up periodically, causing pain and limited motion, to 
be credible in light of those records.  Pain can cause 
functional loss of motion in a joint, and compensation for 
that painful motion is appropriate.  See 38 C.F.R. § 4.40 
(1998).

While the Board finds that the evidence approximates the 
criteria for a 10 percent rating for each ankle, the evidence 
does not show marked limitation of motion which might 
otherwise warrant a higher 20 percent rating under Diagnostic 
Code 5271.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271.

The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

V.  Arthritis of the Wrists 

The veteran is service-connected for arthritis of both 
wrists, each evaluated as non-compensably disabling under 
Diagnostic Code 5003-5215, effective from September 1, 1994, 
the day after his separation from service.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5215.

The provisions of Diagnostic Code 5003 are set forth above.  
Diagnostic Code 5215 provides ratings for limitation of 
motion of the wrist.  A single 10 percent disability 
evaluation is available under this Code for symptoms 
including dorsiflexion (extension) less than 15 degrees, or 
palmar flexion limited in line with the forearm.  The rating 
is the same regardless of whether the wrist in question is 
major or minor (dominant or non-dominant).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.

The report of the veteran's May 1995 VA examination noted 
that his wrists displayed no specific abnormality by X-ray, 
but demonstrated a slight periarticular inflammation without 
bone changes.  The report of his October 1995 VA examination 
noted that the right wrist had radial deviation to 12 
degrees, ulnar deviation to 30 degrees, palmar flexion to 80 
degrees, and dorsiflexion to 65 degrees.  The left wrist had 
radial deviation to 10 degrees, ulnar deviation to 38 
degrees, palmar flexion to 80 degrees, dorsiflexion to 70 
degrees.  The veteran complained of pain and aching in his 
wrists, especially in cold weather. 

The veteran was afforded another VA examination of his wrists 
in November 1997.  It was noted that his wrists had full 
range of motion, and did not exhibit any objective evidence 
of pain on motion.  They were not tender to palpation, and 
were not swollen or deformed.  The diagnosis was that there 
were no clinical findings of significant arthritis of the 
wrists.

During his July 1998 VA outpatient treatment visit, the 
veteran denied pain in his wrists.  

Upon consideration of all the evidence of record, the Board 
finds that the criteria for compensable ratings for arthritis 
of the wrists for the period from September 1, 1994 have not 
been met or approximated.  The latest VA examination noted 
full range of motion, with no objective evidence of pain on 
motion.  Further, during his July 1998 VA outpatient 
treatment visit, the veteran denied having pain in his 
wrists.  Thus a 10 percent rating under Diagnostic Code 5215 
would not be appropriate.  Further, there is no ankylosis of 
the wrists, thus a higher rating would not be available under 
Diagnostic Code 5214.  38 C.F.R. § 4.71a, Diagnostic Codes 
5214, and 5215 (1998).  Therefore the appeal must be denied 
as to these issues.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.
VI.  Arthritis of the Hands

The veteran is service connected for arthritis in his right 
(major, i.e. dominant) hand, and for arthritis in his left 
(minor, i.e. non-dominant) hand, both evaluated as non-
compensably disabling under Diagnostic Code 5003, effective 
from September 1, 1994, the day after his separation from 
service.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
provisions of Diagnostic Code 5003 are set forth above.

The report of the veteran's May 1995 VA examination noted 
that his finger joints were tender to pressure, but were not 
swollen or red.  The fingers had range of motion within 
normal limits.  The veteran complained that he had grip 
weakness after about 15 minutes due to pain and or swelling, 
especially in his right hand.  The examiner noted that the 
veteran was right hand dominant.  The finger to thumb 
opposition was noted to be weaker on the right hand, than on 
the left.  The diagnosis was mild periarticular inflammation 
of the hands without bony changes on X-ray.

The veteran testified at his September 1995 personal hearing 
that his left hand was fine, and that his problems were with 
his right hand.  He reported that he had swelling mainly in 
the middle finger, thumb joint, and inside of the knuckles, 
of his right hand.  He stated that his right fist was weak, 
and that his right hand hurt him at least two times per 
month.

The report of the veteran's October 1995 VA examination noted 
that he presented with complaints of pain and aching in his 
fingers, especially in cold weather.  It was further noted 
that the veteran's hands appeared normal, and were not 
painful to palpation.  His hand grips and finger-thumb 
pressure were normal, with no limitation of motion of the 
metacarpophalangeal or interphalangeal joints.  X-ray studies 
showed minimal hypertrophic changes involving the bony 
structures of the hands.  The diagnosis was mild arthritic 
changes of the bones of the hands, with minimal limitation.

The veteran was afforded another VA examination of his hands 
in November 1997.  The report of that examination noted that 
he complained of occasional pain in his right thumb if he 
used his right hand a lot, such as when using a keyboard.  It 
was noted that the distal interphalangeal joint of the right 
third finger was mildly tender, as were the carpometacarpal 
and metacarpophalangeal joints of the right thumb.  No 
deformity of the right thumb was observed, but it was noted 
that the right third finger had minimal chronic swelling with 
loss of a few degrees of extension.  The examiner noted no 
objective evidence of pain on motion.

The range of motion of both thumbs, both index fingers, and 
the left middle finger, was within normal limits.  The right 
middle finger had painful motion on flexion and extension of 
the proximal interphalangeal joint, and had slight limitation 
of motion of the distal interphalangeal joint.  The diagnosis 
was mild degenerative joint disease of the right third finger 
and thumb carpometacarpal and metacarpophalangeal joints, and 
otherwise no clinical evidence of significant arthritis of 
the hands.

The veteran presented for VA outpatient treatment in July 
1998.  At that time he reported having had pain and swelling 
in his hands, particularly at the first proximal 
interphalangeal joints, for the prior four to six weeks.  It 
was noted that his hand joints were slightly swollen 
bilaterally.  X-ray studies of both hands revealed no 
abnormalities.   

Upon consideration of all the evidence of record, the Board 
finds that the assignment of a 10 percent rating for the 
period from September 1, 1994 for arthritis of the right 
(major) hand under Diagnostic Code 5003 is warranted.  There 
is slight limitation of motion, and painful motion, of two 
fingers of the right hand.  Thus a 10 percent minimum rating 
for limitation of motion for that hand is appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  As there is no 
ankylosis of those two fingers of the right hand, a higher 
evaluation would not be warranted under Diagnostic Codes 5219 
or 5223.  38 C.F.R. § 4.71a, Diagnostic Codes 5219 and 5223 
(1998).  

The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.
However, the Board finds that no medical evidence has been 
presented of limitation of motion, or painful motion, of the 
left hand.  Further, the veteran testified, during his 
September 1995 personal hearing, that his left hand was fine, 
and that his problems were with his right hand.  Thus, the 
criteria for a compensable disability rating for the period 
from September 1, 1994 for arthritis of the left (minor) hand 
have not been met or approximated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.        

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

In reaching its decision on the issues on appeal, the Board 
has considered the complete history of the disabilities in 
question as well as current clinical manifestations and the 
effect the disabilities may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 (1998).  The 
functional effect of painful motion of the affected joints 
has also been considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
The Board has also considered possible entitlement to an 
extraschedular evaluation.  However, the Board has not been 
presented with such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
period from September 1, 1994, for a hiatal hernia is denied.

Entitlement to evaluations in excess of 10 percent for the 
period from September 1, 1994, for arthritis of the right and 
left knees is denied.

Entitlement to compensable evaluations for the period from 
September 1, 1994, for arthritis of the right and left 
wrists, and the left (minor) hand, is denied. 

Entitlement to a 10 percent disability rating for the period 
from September 1, 1994, for arthritis of the right ankle is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.

Entitlement to a 10 percent disability rating for the period 
from September 1, 1994, for arthritis of the left ankle is 
granted, subject to the laws and regulations concerning the 
payment of monetary benefits.

Entitlement to a 10 percent disability rating for the period 
from September 1, 1994, for arthritis of the right (major) 
hand is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.


		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


 

